Title: To Thomas Jefferson from C. W. F. Dumas, 23 October 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 23 Oct. 1787. Thanks TJ for his intercession with the ministers of The Netherlands and Prussia; hopes they will keep their promises and that his situation will be improved out of respect for the government he represents. His only crime is his support of the principles of civil liberty, having for twelve years furthered the friendship between The Netherlands and the United States; these principles have been defeated by a government which is directly opposed to the interests of  the United States and the real interest of The Netherlands. Wishes to obtain TJ’s response to a suggestion he has already made to Jay, time not permitting a reply from the latter; that is that TJ and Adams send him to Brussels for a few months with credentials and secret instructions to negotiate a treaty of amity and commerce with that government; believes the time is favorable; that the expenses would be negligible; and that he could thereafter return to The Hague with added prestige.
